  Case 7-18-cv-11797-PMH            Document 88           Filed in NYSD on 05/27/2021                    Page 1 of 2


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                                  DIANE L. HOUK
ANDREW G. CELLI, JR.                                ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF               Application granted.
                                       600 F IFTH AVENUE  AT R     Defendants shall serve, not file, their Rule
                                                               OCKEFELLER   C ENTER
                                                                                                              EMMA L. FREEMAN
                                                       10TH FLOOR
JONATHAN S. ABADY                     56.1 Statement        on   Plaintiffs
                                               NEW YORK, NEW YORK 10020     by  June 14, 2021; Plaintiffs shall   DAVID BERMAN
EARL S. WARD                          serve, not file, their response by July 9, 2021; Defendants shall          HARVEY PRAGER
ILANN M. MAAZEL                                                                                                 SCOUT KATOVICH
HAL R. LIEBERMAN                      file their pre-motion       letter by July 16, 2021; and Plaintiffs shall
                                                    TEL: (212) 763-5000
                                                                                                            MARISSA BENAVIDES
                                                    FAX: (212) 763-5001
DANIEL J. KORNSTEIN                   file their response       to Defendants' pre-motion letter by July 23, NICK BOURLAND
                                                     www.ecbawm.com
O. ANDREW F. WILSON                   2021.                                                                 ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                                              ANANDA BURRA
DEBRA L. GREENBERGER                                                                                                MAX SELVER
ZOE SALZMAN                           The Clerk of the Court is respectfully directed to terminate the VIVAKE PRASAD
SAM SHAPIRO                           motion sequence pending at Doc. 88.                                            NOEL LEON



                                      SO ORDERED.
                                                              May 27, 2021

   Via ECF                            _______________________
                                      Philip M. Halpern
   Honorable Philip M. Halpern        United States District Judge
   United States District Judge
   Southern District of New York      Dated: White Plains, New York
   500 Pearl Street, Room 1950               May 28, 2021
   New York, New York 10007

                          Re:     Doe, et al. v. Bedford Central School District, et al.,
                                  7:18-cv-11797-PMH

   Your Honor:

           We represent Plaintiffs Jane and John Doe in the above-referenced matter. We write on
   behalf of all parties to jointly request that deadlines for service of Rule 56.1 statements and filing
   of pre-motion summary judgment letters (see May 10, 2021 Minute Entry) all be adjourned for
   one week.

           The parties make this request to accommodate counsel’s schedules and a medical
   situation. Ms. Holmes, counsel for Defendants, is currently undergoing intensive medical
   treatment for a knee condition that will continue into early June. Undersigned counsel for
   Plaintiffs has a previously-scheduled vacation during the week of July 12, 2021. A one-week
   extension of all summary judgment dates will address both of these concerns. Specifically, the
   parties request the following adjournments: Defendants’ Rule 56.1 statement shall be served (but
   not filed) by June 14, 2021 (previously June 7, 2021); Plaintiffs’ response to Defendants’ Rule
   56.1 statement shall be served (but not filed) by July 9, 2021 (previously July 2, 2021);
   Defendants’ pre-motion summary judgment letter shall be filed by July 16, 2021 (previously July
   9, 2021); and Plaintiffs’ response to Defendants’ pre-motion summary judgment letter shall be
   filed by July 23, 2021 (previously July 16, 2021).

          Accordingly, the parties respectfully request a one-week adjournment of the summary
   judgment deadlines (see May 10, 2021 Minute Entry). This is the parties’ first request for an
   adjournment of summary judgment deadlines.
Case 7-18-cv-11797-PMH        Document 88   Filed in NYSD on 05/27/2021   Page 2 of 2
EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


                                              Respectfully,
                                                    /s/
                                              Emma L. Freeman
c.    All Counsel of Record
